PER CURIAM.
Patrick Longsworth appeals a final order of the Florida Unemployment Appeals Commission denying him unemployment compensation. We find that the record *479supports the appeals referee’s finding by competent and substantial evidence that Longsworth is disqualified from receiving unemployment benefits because he left his job voluntarily without good cause attributable to his employer. See § 443.101(1)(a), Fla. Stat. (2003); Perez v. State Dep’t of Labor & Unemployment, 377 So.2d 806 (Fla. 3d DCA 1979); Uniweld Prods., Inc. v. Indus. Relations Comm’n, 277 So.2d 827 (Fla. 4th DCA 1973). We therefore affirm.
Affirmed.